              Case 1:15-mc-00506 Document 7 Filed 12/20/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


IN RE:

COURTHOUSE CLOSING                                           MISC. NO. 15-506

                                              *******

                                 ADMINISTRATIVE ORDER

         On November 19,2019, this Court ordered that it will close for business in both divisions

at 1:00 p.m. on Tuesday, December 24, 2019, and Tuesday, December 31, 2019. The Court has

now determined to close for the full day on December 24, 2019. Accordingly, it is hereby

         ORDERED that the United States District Court for the District of Maryland will close

for business in both divisions on Tuesday, December 24, 2019. The Court will remain open on

Tuesday, December 31, 2019, until 1:00 p.m. when it will close for business in both divisions;

and it is further

         ORDERED that the Clerk of Court issue public notice of this closure to the general

public, members of the bar, and related federal agencies.



  PaI                (Zeit
Date                                                 James K. Bredar, Chief Judge
                                                     United States District Court
